Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to papers filed on 1/20/2021.
Claim1, 8, 16, and 17 have been amended.
No claims have been cancelled.
No claims have been added.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claims 1 and 17) and/or a device and will be considered under the appropriate 35 USC § 101 analysis.
The claims recite identifying items, determining values for the items and listing the items for sale.  The limitations of obtaining/capturing image data, recognizing items in image data that also exist, consulting third party and/or provided data for comparing prices (“catalog” for estimating), comparing values to thresholds, receiving use input, and listing an item for sale with related item data, as drafted, is a process that, under its broadest reasonable interpretation, covers the managing of commercial or legal interactions (including advertising, marketing or sales activities or behaviors, business 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a wearable device (including optical device) to perform the recited steps. The device and associated processors used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).  The wearable device is merely a tool used to perform the sales related activities
– Using one or more processors to perform the recited steps. The processors used in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).  
– Using memory with executable instructions.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing and processing data).
– augmented reality displays and controls. The augmented reality displays and controls are recited at a high-level of generality and merely ties the claimed invention to a particular technological environment that does no more than provide displays for data and allows the user interact with the system.
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in 
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-7, 9-15, and 18 recite further elements related to the data analysis and determination steps of the parent claims and/or the data used.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 2-7, 9-15, and 18 are ineligible.
Claims 16 and 19 recite steps that appear in the independent claims and are therefore subject to the same analysis as provided above for those independent claims. 
Claims 20 recites receiving a user input to perform an activity.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because these elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of entering commands).  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 20 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (Patent No. US 8,965,460 B1) in view of Lenehan et al. (Pub. No. US 2014/0100991 A1).
In regards to Claims 1, 8, and 16, Rao discloses:
A method/device comprising: 
one or more processors; and a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon which, when executed by the one or more processors, cause the one or more processors to: (column 3, lines 32-63) [Claim 8]
obtaining/scanning, by a wearable device, image data in connection with displaying augmented reality from an optical device configured to scan a real-world environment, the augmented reality including a view of the real-world environment and the augmented reality displayed on a display device of the wearable device; (column 6, lines 52-54, “…use their…glasses or mobile phone to assess the value of all objects within a home or environment…”; also column 4, lines 64-65, shows the ability to take a series of pictures or video, which can also be used to scan an environment); column 30, lines 57-62; Fig. 15; column 1, line 62-column2, line 4, shows augmented reality being overlaid on physical items in the image, including overlay items that can be interacted with by the user/wearer) [Claims 1 and 8]
the device identifies, via the image data, an object in the environment that is touched by an individual); column 30, lines 57-62; Fig. 15; column 1, line 62-column2, line 4, shows augmented reality in conjunction with the real world image (as described above)) [Claims 1 and 8]
accessing, by one or more processors, an item catalog to determine an estimated current value for the item; (column 6, lines 49-51; column 5, lines 19-21, values are determined for items in an environment; column 6, lines 42-44, shows data being pulled in from exchanges that provide price data (comparable in function to “catalogues”); column 32, lines 18-35, shows additional examples of retrieving current price data for an object in an image) [Claims 1 and 8]
displaying the estimated current value in association with the item within the augmented reality; (column 6, lines 42-51; column 5, lines 19-21; column 32, lines 18-35, retrieved price data is displayed along with item data on the device; column 26, lines 31-32, shows values/prices being overlaid on physical objects (additional examples of overlaying augmented information on physical objects in a real-world image can be found in column 17-18 and 34-36, descriptions of Fig. 24-28) [Claims 1 and 8]
configuring/activate a control that enables a user of the wearable device to list the item for sale in the item catalog; (column 5, lines 16-21; column 6, lines 42-48, a user can place an item with an identified price on an auction site for sale (an auction site and/or used market data source being comparable to a catalog) [Claims 1 and 16] for display within the augmented reality (column 30, lines 57-62; Fig. 15; column 1, line 62-shows augmented reality being overlaid on physical items in the image, including overlay items that can be interacted with by the user/wearer) [Claim 8]
receiving user input that activates the control; (column 6, lines 38-48, a user provides input (creates a data table of item information) that is then used to place items on auction sites (“activates control” to list the items)) [Claims 1 and 16]
responsive to receiving the user input that activates the control: 
capturing a photo of the item; (column 4, lines 64-65) [Claims 1 and 16]
causing a listing for the item to be submitted to the item catalog (column 5, lines 16-21; column 6, lines 42-48, as described above), the listing including a portion of the image data that captures the item [or photo]. (column 6, lines 27-34, shows that the information regarding an object and units value being associated with the captured image (“…the images are annotated with content acquired from an internet server or local object…”) [Claims 1 and 16]
Rao discloses the displaying of an estimated current value with an item on a device, as described above.  Rao also discloses the ability to set thresholds (column 6, lines 45-48, “aspiration price”).  Rao does not explicitly disclose that the estimated current value is displayed in association with the item is in response to determining that the estimated current value is more than the threshold value.  However, Lenahan teaches:
responsive to determining that the estimated current value is more than a threshold value, displaying the estimated current value; ([0194]; [0195], shows the system determining whether the values of items in the user’s inventory exceed a threshold, and if so, the items are suggested to the user for sale; FIG. 53; [0179]; additional material showing inventory items being displayed along with values; Note: the device in Lenahan is comparable to the device used in Rao, see [0179], “…the user may use the mobile marketplace application 134 and a mobile imaging application executing on the client device 106 to capture images of products…”; [0107], “…a wearable computing device such as glasses or a wristwatch…”; [0193]; a threshold can be set (“sell price”) to which estimated current value (“market value”) is compared) [Claims 1 and 8]
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Rao so as to have included [element] as taught by Lenahan in order to increase convenience and time saving measures by allowing the system to automatically monitor the values and advise the user when to sell (Lenehan [0191]-[0194]). 
Rao/Lenahan does not explicitly disclose contact information for the user of the wearable device being include with a listing for the item.  Rao and Lenehan both disclose user profiles being associated with wearable devices (Rao, at least column 18, lines 59-63; Lenahan, at least [0121].  Additionally Lenehan teaches profile information being used in conjunction with the system for item listings ([0121], “…marketplace applications…generate and maintain a user profile for each user of the networked system…Each user profile comprises a user data that describes aspects of a particular user…may include to demographic data, user preferences, user activity and user account information…may be configured to monitor, track, and record the activities and interactions of a user, using one or more devices…within the context of the network system…user data may include…items added to a user wish list or watch list, items added to an electronic shopping cart, items that the uses own…”) and profiles including contact information ([0123], “The demographic data included as part of the user profile may include information describing one or more characteristics of a user. Demographic data may, for example, include…contact information….”). [Claims 1 and 16]
	It would have been obvious to one of ordinary skill in the art to have included the contact information in the item listing.  The level of skill disclosed in Rao and Lenehan demonstrate the following abilities:
(a) to associate profiles with wearable devices,
(b) to include contact information in profiles,
(c) to associate profile data with item listings in a marketplace, and
(d) to use the wearable devices to post listings of items in a marketplace
One of ordinary skill in the art who understood how to associate user profile data into a listing of an item using would understand how to incorporate contact information into the item listings, because the type (or label) of the profile information used does not significantly affect the manner in which the activities are performed.  As can be seen in the art, all of the necessary elements and skills that are required to perform this are present.  Therefor one of ordinary skill in the art at the time of filing would have recognized the use of contact information for a seller in a listing of an item for sale would have provided a benefit of allowing a user to contact a seller with questions regarding an item for sale, which is a common technique used in sales.
In regards to Claim 15, Rao discloses:
wherein the threshold value is defined by a user setting of the device. (column 6, lines 45-48, user can set the aspiration price)
Claims 2-4, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Lenehan in further view of Hamo et al. (Pub. No. US 2014/0040004 A1).
In regards to Claims 2 and 9, Rao/Lenahan disclose a current value compared to a threshold value, as discussed above.  Rao/Lenahan does not explicitly disclose, but Hamo teaches:
calculating the threshold value as a predetermined percentage of an average sales price of the item over a predefined period of time. ([0024])
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Rao/Lenahan so as to have included calculating the threshold value as a predetermined percentage of an average sales price of the item over a predefined period of time, as taught by Hamo, in order to allow a seller to have control over the sale price of an item so that the seller can receive the price they desire (Lenahan, [0190]-[0194]; Rao, column 6, lines 45-46, “aspiration price” as discussed above). 
In regards to Claims 3 and 10, Rao/Lenahan disclose a current value compared to a threshold value, as discussed above.  Rao/Lenahan does not explicitly disclose, but Hamo teaches:
wherein the predetermined percentage is defined by an electronic commerce system that maintains the item catalog. ([0024], “The time periods and the configured percentages may be varied by a user or the online shopping system …”; Note: Although the reference also recites “Alternatively, the method may use a threshold value instead of a percentage…”, this “alternative” threshold is presented as a set number used for a target, however, it is noted that the percentage is also used as set target and also represents a threshold, regardless of the terminology used)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Rao/Lenahan so as to have included wherein the predetermined percentage is defined by an electronic commerce system that maintains the item catalog, as taught by Hamo, in order to allow a seller to have control over the sale price of an item so that the seller can receive the price they desire (Lenahan, [0190]-[0194]; Rao, column 6, lines 45-46, “aspiration price” as discussed above). 
In regards to Claims 4 and 11, Rao/Lenahan disclose a current value compared to a threshold value and users interacting with the system using wearable devices, as discussed above.  Rao/Lenahan does not explicitly disclose, but Hamo teaches:
wherein the predetermined percentage is defined by the user of the wearable device. ([0024], “The time periods and the configured percentages may be varied by a user or the online shopping system …”; Note: Although the reference also recites “Alternatively, the method may use a threshold value instead of a percentage…”, this “alternative” threshold is presented as a set number used for a target, however, it is noted that the percentage is also used as set target and also represents a threshold, regardless of the terminology used)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Rao/Lenahan so as to have included wherein the predetermined percentage is defined by the user of the wearable device, as taught by Hamo, in order to allow a seller to have control over the sale price of an item so that the “aspiration price” as discussed above). 
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Lenehan in further view of Hamo in further view of Reisman (Pub. No. US 2011/0295722 A1).
In regards to Claims 5 and 12, Rao/Lenahan/Hamo disclose calculating the threshold value as a predetermined percentage of an average sales price of the item over a predefined period of time, as described above.  Rao/Lenahan/Hamo does not explicitly disclose, but Reisman teaches:
wherein the predetermined percentage is defined for a category of items to which the item belongs. ([0114], calculates the average price that a user pays for items (measures payments for songs out of a number of songs purchased), thresholds are determined for percentages of average costs and each category can be provided a different threshold, each category can then have a breakpoint (threshold limit for making comparisons and decisions), also includes time periods (buying/pricing cycles) during which items were purchased) 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Rao/Lenahan/Hamo so as to have included wherein the predetermined percentage is defined for a category of items to which the item belongs, as taught by Reisman.
Rao/Lenahan/Hamo discloses a “base” method/system in which the current value of an item is determined based on algorithms applied to prices of similar items over a period of time, as shown above.  Reisman also teaches a comparable method/system in .  
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Lenehan in further view of official notice.
In regards to Claims 6 and 13, Rao/Lenahan disclose the above method/system for accessing catalogs and determining values of items.  Rao/Lenahan does not explicitly disclose wherein accessing the item catalog to determine the estimated current value is based on a determination that the item has not been used in a predefined period of time. However, the values of an item being effected by the fact that the item has not been used is old and well known to those of ordinary skill in the art, and official notice to that effect is hereby taken.  For example, it is common for items that have not been opened and remain in their original, sealed packaging being valued higher than opened copies to be valued higher and receive higher resale values.
In the above example of an item in original unsealed packaging, that item would remain unused for any period of time for which it was unopened, therefore it would be obvious to one of ordinary skill in the art that the item would have remained unused for predefined period of time.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Rao/Lenahan so as to have included wherein accessing the item catalog to determine the estimated current value is based on a determination that the item has not been used in a predefined period of time in order to provide accurate valuations using common and known techniques broadly accepted by resale communities (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
It is also noted that Rao also discloses the measurement of the number of times that an item has been touched or used and the ability to record times (such as “time of day”) (column 5, lines 16-21; column 8, lines 1-3).  The data collected about how many times an item is touched or used would also include items that were not touched or used and the collected data would indicate this.  This measurement of lack of touch/use combined with timestamps may potentially be used to determine time period for which an item was unused/untouched.  Although Rao does not explicitly state this use of the collected data, it is recited here as additional motivation for the above combination.  Rao discloses the ability to collect forms of data that are related to, and could be used for, the above determination of value.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Lenehan in further view of Painter et al. (Pub. No. US 2018/0204173 A1).  
In regards to Claim 7, Rao/Lenahan disclose a system that determines the current value of items for sale and users interacting with items being valued  (including how many times an item is “touched” or used), as discussed above.  Rao/Lenahan does not explicitly disclose, but Painter teaches:
wherein accessing the item catalog to determine the estimated current value is based on a determination that the item has been used a number of times in a predefined period of time, the number of times being less than a threshold number of times established for infrequent use.  ([0092], shows the number of miles being driven in a year directly effecting the value of the item as determined by the system/model)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Rao/Lenahan so as to have included accessing the item catalog to determine the estimated current value is based on a determination that the item has been used a number of times in a predefined period of time, the number of times being less than a threshold number of times established for infrequent use, as taught by Painter, in order to incorporate depreciation data for an item into its current value (Painter, [0092]).  It is also noted that the use of depreciation value is a common, well-known, and historically used technique for valuing items.
	Although Painter does not explicitly disclose specific “number of times” that an item is used, the material in Painter teaches that the frequency of use in a predetermined time period of an item can directly affect its value, such a more 
In regards to Claim 14, Rao/Lenahan disclose a system that determines the current value of items for sale and users interacting with items being valued  (including how many times an item is “touched”), as discussed above.  Rao/Lenahan does not explicitly disclose, but Painter teaches:
wherein the threshold value is adjusted based on contextual data, the contextual data comprising one or more of a frequency of use of the item ([0092], shows the number of miles being driven in a year directly effecting the value of the item as determined by the system/model), a condition of the item, or a sales history for a user of the device.  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Rao/Lenahan so as to have included ([0092], shows the number of miles being driven in a year directly effecting the value of the item as determined by the system/model), as taught by Painter, in order to incorporate depreciation data for an item into its current value (Painter, [0092]).  It is also noted that .
Claims 17-19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in further view of Inamdar (Pub. No. US 2010/0125525 A1).
In regards to Claim 17 and 18, Rao discloses:
A method/device comprising: 
recognizing, based on image data obtained in connection with displaying augmented reality and by a wearable device, an item that exists in a real-world environment, the augmented reality including a view of the real-world environment and the augmented reality displayed on a display device of the wearable device; (column 4, line 64-column 5, line 11, the device identifies, via the image data, an object in the environment that is touched by an individual; column 30, lines 57-62; Fig. 15; column 1, line 62-column2, line 4, shows augmented reality being overlaid on physical items in the image, including overlay items that can be interacted with by the user/wearer; see also: column 6, lines 52-54, “…use their…glasses or mobile phone to assess the value of all objects within a home or environment…”; also column 4, lines 64-65, shows the ability to take a series of pictures or video, which can also be used to scan an environment);)
accessing, by one or more processors, an item catalog to determine an estimated current value for the item; (column 6, lines 49-51; column 5, lines 19-21, values are determined for items in an environment; column 6, lines 42-44, shows data being pulled in from exchanges that provide price data (comparable in function to “catalogues”); column 32, lines 18-35, shows additional examples of retrieving current price data for an object in an image)
retrieved price data is displayed along with item data on the device; column 26, lines 31-32, shows values/prices being overlaid on physical objects (additional examples of overlaying augmented information on physical objects in a real-world image can be found in column 17-18 and 34-36, descriptions of Fig. 24-28) 
displaying a control within the augmented reality that is configured for activation by a user of the wearable device to list the item for sale in the item catalog. (column 5, lines 16-21; column 6, lines 42-48, a user can place an item with an identified price on an auction site for sale (an auction site and/or used market data source being comparable to a catalog) for display within the augmented reality (column 30, lines 57-62; Fig. 15; column 1, line 62-column2, line 4, shows augmented reality being overlaid on physical items in the image, including overlay items that can be interacted with by the user/wearer
Rao discloses the above method/system for identifying items and adding them to a catalog.  Rao does not explicitly disclose, but Inamdar teaches:
accessing, by one or more processors, information associated with an item catalog to determine that a number of sales of the item during a recent predefined period of time is greater than a threshold number of sales;  ([0044]-[0047], shows the number of purchases of an item being used to determine a price of an item, including predestined thresholds of sales that affect the price, the sales are measured for a time period leading up to the determination of value (“time remaining”))
determining an estimated current value for the item ([0044]-[0047], shows the number of purchases of an item being used to determine a price of an item, including predetermined thresholds of sales that affect the price, the sales are measured for a time period leading up to the determination of value (“time remaining”))
One of ordinary skill in the art would have recognized that applying the known technique of Inamdar would have yielded predictable results.  It would have been recognized that applying the technique of Inamdar to Rao would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such sale item valuation features into similar systems.  Further, using a method for determining value of a sale item based on number of sales in conjunction with a system for listing items for sale in a catalog, would have been recognized by those ordinary skill in the art as resulting in an improved system that would allow the use of common techniques, such as bulk sales, to provide a better value for a sale item to a consumer.  One of ordinary skill in the art would recognize that the valuation process in Applicant’s claims is merely performed on an item in the catalog and would therefore understand that the method of Inamdar could simply be performed on items that are placed in the catalog of Rao without either invention interfering with the processing of the other.  (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")  
In regards to Claim 19, Rao discloses:
a user provides input (creates a data table of item information) that is then used to place items on auction sites (“activates control” to list the items))
in response to receiving the user input that activates the control: 
capturing a photo of the item; (column 4, lines 64-65)
causing a listing for the item to be submitted to the item catalog (column 5, lines 16-21; column 6, lines 42-48, as described above), the listing including a portion of the image data that captures the item [or photo]. (column 6, lines 27-34, shows that the information regarding an object and units value being associated with the captured image (“…the images are annotated with content acquired from an internet server or local object…”)
In regards to Claim 20, Rao discloses:
receiving user input to enter an operation mode that enables the estimated current value to be displayed (column 32, lines 285-32,  shows image input enabling the display of current value; additionally, it is also noted that the reference discloses multiple manners of inputs and controls (see also column 3-4) and multiple modes that can “enable” and result in the display of the current value (see columns 4-5 as discussed above), the claim element is claimed very broadly and simply requires the enablement of the display, for example, the simple act of turning on the device could represent a user input that enters an operational that makes the display of the current price possible (enables the display). 

Additional Identified Prior Art
Worley, III et al. (Patent No. US 9,921,641 B1, Patent No. US 9,996,972 B1, Patent No. US 10,008,037 B1).  An augmented reality environment allows interaction between virtual and real objects. By monitoring user actions with the augmented reality environment various functions are provided to users. Users may buy or sell items with a gesture, check inventory of objects in the augmented reality environment, view advertisements, and so forth.

Response to Arguments
Applicant’s arguments filed 1/20/2021 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101
Applicant argues that it is not clear how the claims are related to the managing of commercial or legal interactions (including advertising, marketing or sales activities or behaviors, business relations).  The claims using the augmented reality and wearable device to perform steps related to collecting market data regarding an identified object (including values, sales, price, etc.), taking photos for listing, and adding items with the related data and pictures to a catalogue website (such as an action site as described in Applicant’s specification at [0100], “In accordance with examples described herein, the wearable device 108 can also be configured to use network communications to interact with an e-commerce provider of an electronic marketplace. To implement the electronic marketplace, the e-commerce provider creates and maintains catalog(s) of items. The items can be bought and/or sold by registered users and/or merchants. Accordingly, the e-commerce provider can comprise resources to collect and store information related to an item, to display the information related to the item to a potential buyer, to conduct online auctions of an item, to match a buyer of an item with a seller of the item, to process a transaction, etc.”).  Activates, such as determine current market values, estimated sales prices, listing items for sale, etc. represent behaviors and activities related to advertising, marketing, sales activities, and/or business relations.  It is not clear why Applicant believes that these activities would not be related to advertising, marketing, sales, etc. (regardless of the tools and environments in which they are used).
Applicant cites and describes buySAFE.  Although buySAFE is drawn to the same abstract idea, it is just one example.  The fact that the claims are drawn to a different invention, alone, does not show that they are significantly different in concept.  Applicant has not provide evidence or support to show that the present claimed invention differs from the concepts representing the abstract ideas determined in the court case for buySAFE, rather than how they differ from the invention claimed in buySAFE.
Applicant argues that the claims improve the technology, improve the technical field, and/or have a practical application.  Applicant argues that the claimed inventions use of augmented reality and interactive controls represent an improvement to the technology.  Applicant also argues that wearable device used to perform these activities is integral to the claims and therefore represents a practical application.  However, for both arguments, it has not been demonstrated that the use of the wearable device, use of augmented reality, or the ability to interact with the augmented reality is “integral” to the claimed invention or how they “improve” the technology or field of art.  For example, 
II. Rejection of Claims under 35 U.S.C. §103
Applicant argues that Rao does not “configure a control” because it allows items to be automatically listed for sale.  Rao automatically lists the item for sale in regards to user interactions (controls) such as collecting and setting data.  These available controls for the users represent controls configured by/for the system or device.  Examiner advises Applicant that he term “configure” in this context is read broadly under broadest reasonable interpretation.  No specific form or type or definition of “configure” is being used to limit its interpretation.  Although material form the specification is not read into the claims, Examiner consulted the specification for material in which the claims could be read in light of.  It also noted that the specification does not provide any specific definitions for configuring controls, including this specific control.
Inamdar was not used to reject the displaying of a control.  Applicant is reminded that preemption is not a standalone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the federal circuit in OIP and Sequenom. Additionally, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        February 15, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624